Case 1:15-cv-04179-CM Document 64 Filed 03/24/20 Page 4of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

THE UNITED STATES OF AMERICA, THE STATE
OF CALIFORNIA, THE STATE OF COLORADO,
THE STATE OF CONNECTICUT, THE STATE OF
DELAWARE, THE STATE OF FLORIDA, THE
STATE OF GEORGIA, THE STATE OF HAWATI,
THE STATE OF ILLINOIS, THE STATE OF
INDIANA, THE STATE OF IOWA, THE STATE OF
LOUISIANNA, THE STATE OF MARYLAND, THE
COMMONWEALTH OF MASSACHUSETTS, THE
STATE OF MICHIGAN, THE STATE OF
MINNESOTA, THE STATE OF MONTANA, THE
STATE OF NEVADA, THE STATE OF NEW
HAMPSHIRE, THE STATE OF NEW JERSEY, THE
STATE OF NEW MEXICO, THE STATE OF NEW
YORK, THE STATE OF NORTH CAROLINA, THE
STATE OF OKLAHOMA, THE STATE OF RHODE
ISLAND, THE STATE OF TENNESSEE, THE
STATE OF TEXAS, THE STATE OF VERMONT,
THE COMMONWEALTH OF VIRGINIA, THE
STATE OF WASHINGTON, THE STATE OF

WISCONSIN, AND THE DISTRICT OF COLUMBIA,

ex rel. URI BASSAN,
Plaintiffs,

v.
OMNICARE, INC.

Defendant.

 

 

ORDER

15 Civ. 4179 (CM)

Upon consideration of the District of Columbia’s (“District”) Notice of

Election to Decline “qs andr nee aay

It is hereby tied day Mire

2020,

ORDERED that, if any party proposes that this action be dismissed,

the District shall have an opportunity to be heard; and in this action it is

further

ney

 
Case 1:15-cv-04179-CM Document 64 Filed 03/24/20 Page5of5

ORDERED that all pleadings filed be served on the Office of the
Attorney General for the District of Columbia (“Office of the Attorney
General”), and all orders issued by the Court be sent to the Office of the

Attorney General: and it is further

ORDERED that the District may order any deposition transcripts: and

it is further

ORDERED that the District has the right to intervene at a later date

nited | States District Judge

  

upon a showing of good cause.

3(2 [ec

 

ow

 

 
